EXAMINER'S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Hao Tan on 2/22/21.

The application has been amended as follows: 

In claim 26, please replace “A computer readable storage medium” with “A non-transitory computer readable storage medium”.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 1/20/20.  These drawings are acceptable.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/20, 6/25,20, 1/20/20 has been considered by the examiner.

Allowable Subject Matter
Claims 1-12, 25-32 (renumbered 1-20) are allowed.

Claims 1-12, 25-32 (renumbered 1-20) are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 1, … determining whether a switched target Data Radio Bearer (DRB) supports sequential data transmission or not, when a DRB remapping event is detected during a data transmission process of a target data stream; transmitting data packets in the target data stream that have been delivered to the original DRB through an original DRB, and transmitting data packets in the target data stream that have not been delivered to the original DRB through the target DRB, in case that the target DRB does not support sequential data transmission; and transmitting data packets in the target data stream in a transmission mode in which sequence of data packets is not changed, in case that the target DRB supports sequential data transmission…in combination with other limitations recited as specified in Claim 1.

The first closest prior art of record is Huawei (Huawei, "Lossless HO of QoS Flow", 3GPP DRAFT; R2-1704979 LOSSLESS HANDOVER OF QOS FLOW, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES .UCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, Vol. RAN WG2, No. Hangzhou, China; 20170515 ->0170519, May 6, 2017, (5p)), as disclosed in determining whether a switched target Data Radio Bearer (DRB) supports sequential data transmission or not, when a DRB remapping event is detected during a data transmission process of a target data stream; transmitting data packets in the target data stream that have been delivered to the original DRB through an original DRB, and transmitting data packets in the target data stream that have not been delivered to the original DRB through the target DRB, in case that the target DRB does not support sequential data transmission; and transmitting data packets in the target data stream in a transmission mode in which sequence of data packets is not changed, in case that the target DRB supports sequential data transmission.

The second closest prior art of record is Huawei 2 (Huawei et al., "QoS Flow to DRB Re-Mapping", 3GPP DRAFT; R2-1706787 QOS FLOW TO DRB RE-MAPPING, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES .UCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, Vol. RAN WG2, No. Qingdao, China; >0170627-20170629, June 17, 2017, (6p)), as disclosed in the IDS. Huawei 2 teaches a method for buffering packets of QoS flow which will be remapped to a new DRB.  Huawei 2 does not teach determining whether a switched target Data Radio Bearer (DRB) supports sequential data transmission or not, when a DRB remapping event is detected during a data transmission process of a target data stream; transmitting data packets in the target data stream that have been delivered to the original DRB through an original DRB, and transmitting data packets in the target data stream that have not been delivered to the original DRB through the target DRB, in case that the target DRB does not support sequential data transmission; and transmitting data packets in the target data stream in a transmission mode in which sequence of data packets is not changed, in case that the target DRB supports sequential data transmission.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469